UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7354



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LUTHER T. GOLDSMITH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CR-01-29)


Submitted:   February 8, 2006          Decided:     February 27, 2006


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Luther T. Goldsmith, Appellant Pro Se. Nicholas Stephan Altimari,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Luther Thomas Goldsmith seeks to appeal the district

court’s order denying his motion for reduction of sentence under 18

U.S.C. § 3582 (2000).    In criminal cases, the defendant must file

his notice of appeal within ten days of the entry of judgment.

Fed. R. App. P. 4(b)(1)(A); United States v. Alvarez, 210 F.3d 309,

310 (5th Cir. 2000) (holding § 3582 proceeding is criminal in

nature and ten-day appeal period applies and collecting cases). In

criminal appeals, the district court may extend the time in which

to note an appeal up to thirty days upon a finding of excusable

neglect or good cause, with or without a motion or notice.   Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

             The district court entered its order on its docket on

July 18, 2005, and the ten-day appeal period expired on August 1,

2005.      Goldsmith filed his notice of appeal after the ten-day

appeal period expired but within the thirty-day excusable neglect

period.    Because Goldsmith’s notice of appeal was filed within the

excusable neglect period, we remand the case to the district court

for that court to determine whether Goldsmith has shown excusable

neglect or good cause warranting an extension of the ten-day appeal

period.*     The record, as supplemented, will then be returned to


     *
      Goldsmith asserted in his notice of appeal that he did not
receive the district court’s order until thirty days after it was
entered.

                                - 2 -
this court for further consideration.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         REMANDED




                              - 3 -